DETAILED ACTI ON
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 5/28/2021.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-6 in the reply filed on 5/28/2021 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/28/2021.
This application is in condition for allowance except for the presence of claims 1-3 directed to an invention non-elected without traverse.  Accordingly, claims 1-3 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 1/10/2020 has been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a.	Cancel claims 1-3.
Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4, the prior art of the record does not anticipate or make obvious the applicant’s method as follows: A wafer producing method of producing a wafer from a hexagonal single crystal ingot, the method comprising: a peel-off layer forming step of applying a laser beam of a wavelength passing through the hexagonal single crystal ingot with a focal point of the laser beam positioned at a depth corresponding to a thickness of a wafer to be produced from an end face of the hexagonal single crystal ingot to form a peel-off layer; a production history forming step of applying a laser beam of a wavelength passing through the wafer with a focal point of the laser beam positioned inside the wafer at a position corresponding to each of a plurality of devices to be formed on a front surface of the wafer to form a production history; and a wafer peeling step of peeling off the wafer from the hexagonal single crystal ingot at least after the peel-off layer forming step is carried out.
i.	Sekiya US PGPub 2019/0030651 A1, shows a method of [0007] In accordance with another aspect of the present invention, there is provided a wafer producing method for producing a wafer from a semiconductor ingot, the wafer producing method including a flattening step of flattening an upper surface of the ingot; a separation layer forming step of setting a focal point of a first laser beam having a transmission wavelength to the ingot inside the ingot at a predetermined depth from the upper surface of the ingot after performing the flattening step, the predetermined depth corresponding to a thickness of the wafer to be produced, and next applying the first laser beam to the ingot to thereby form a separation layer for separating the wafer from the ingot; a production history forming step of setting the focal point of a second laser beam having a transmission wavelength to the ingot inside the wafer to be produced in 
However it fails to show; a production history forming step of applying a laser beam of a wavelength passing through the wafer with a focal point of the laser beam positioned inside the wafer at a position corresponding to each of a plurality of devices to be formed on a front surface of the wafer to form a production history.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812